                                                                                                                                                                                                                                                                         r1 /J
                                                                                                                                                                                                                                                                         r,·· (,,.
r•.:.A;;;0.;:;1'.24.;;5,;;,Ba;,(R;;;ev;;;.;;;;02;;;;/0,;;;,8/2;;;;0.;,;19,_)J;.;;u;:,dg;.;;m;;;,en;;;;ti;;;na;;,;C;;;,r;;;;im;;;;in;;;;al.;.Pe;;;;tt<.yC,;;;•,;;;se;..:.(M;;,;o;;;;d;;;;ifi;;;;ed.,.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...,;.Pa;;og;.el;.,;o;;;.f;;.l
~




                                                              UNITED STATES DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                                                              . . ··· JUDGMENT IN A CRIMINAL CASE
                                                                 V.                                                                         -,. ,.-, 'cFbr Offenses Committed On or After November 1, 1987)
                                                                                                                     201°'   Q/"''
                                                                                                                               'vi       iO        PcJseCNhmber: 3:19-mj-24140
                                    Martin Hernandez-Alpizar
                                                                                                              Cl.EH'.~. I.'_,-,                         ··:· :_·,!~\) CJ:',')4
                                                                                                            soun-:;l_-:1· -                         · M<Jri Scott Levinson
                                                                                                                                                       Dejendaiit 's Attorney
                                                                                                            r:--Y:
    REGISTRATION NO. 90757298

    THE DEFENDANT:
     lZl pleaded guilty to count( s) I of Complaint
    •       was found guilty to count(s)
                                                                         ----'------------------------
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                                        Nature of Offense                                                                                                                                     Count Number(s)
    8:1325                                                 ILLEGAL ENTRY (Misdemeanor)                                                                                                                           I
     D The defendant has been found not guilty on count(s)
    •        Count(s)
                                                 -------------------
                                  ------------------ dismissed on the motion of the United States.
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                                       6'TIME SERVED                                                                         • _________ days
     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances. ·

                                                                                                                                                 Thursday, October 10, 2019
                                                                                                                                                 Date of Imposition of Sentence


    Received '-··
                          DUSM
                              A, \
                                     · '" '
                                              i        \~-..<,_"')----
                                                                                                                                                  ~-~~
                                                                                                                                                   ONORAB~REN L. STROMB&vi
                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                                                                                                                           3: 19-mj-24140
